Case 1:15-cv-05871-KPF Document rss-124 Bid ounhieal PL
4 Z

OmnN DA oO FSF W DN FF

ho
oOo 0

11
12
13
14
15
16
17
18
19
20
21
22
ao
24
25

Proceedings

COURT OFFICER: Six and fourteen in the matter of

Price and Powell.

Counsel, your appearance.
MR. GREENBERG: For the petitioner, Your Honor,

Edward C. Greenberg, 570 Lexington Avenue, New York, New

York.

Good morning.

COURT OFFICER: Raise your right hand.

(Whereupon, the following parties were sworn in
by the court officer.)

MS. PRICE: Kelly Catherine Price.

MR. POWELL: Raheem Powell.

THE COURT: Good morning, Your Honor.

You are entitled to have an attorney in this
proceeding. If you don't have an attorney, I can assign one
to represent you. You can also decide you would like to go
forward on our own without an attorney, or if you would
like, you can hire or ee eee an attorney that you
would pick.

Do you want an attorney in this proceeding?

MR. POWELL: Yes.

THE COURT: What's your source of income at the
present time? Are you working?

MR. POWELL: Yes.

THE COURT: How much are you earning?

 
